686 So.2d 784 (1997)
Cedric BRYANT, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-3665.
District Court of Appeal of Florida, Third District.
January 22, 1997.
Cedric Bryant, in pro. per.
Robert A. Butterworth, Attorney General, for appellee.
Before SCHWARTZ, C.J., and NESBITT and FLETCHER, JJ.
PER CURIAM.
We affirm the revocation of appellant's probation and the sentence imposed. We remand, however, for entry of a written order specifically listing the conditions of probation appellant was found to have violated as no such order appears in the record. See Batten v. State, 589 So.2d 1030 (Fla. 2d DCA 1991).
Affirmed, but remanded.